DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8-9 and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2022.
As amended, the Applicant respectfully argues that amended claim 9, which now depends from claim 7 or 10, is no longer distinct from claims 7 and 10 because claim 9 is dependent on claim 7 or 10 and further clarifies the apparatus used for the methods of claims 7 and 10.
In response to this argument, examiner Wecker disagrees as though claim 9 now depends from claim 7 or 10, it is still being restricted out from Group II (claim 7 and 10) since claim 7 is a method and claim 9 requires many structural features of an apparatus (such as a flow-path chip formed in a transparent substrate, and comprising a sheath liquid reservoir and an illumination region, wherein these features are not required for the method of claim 7 (a method of dispensing) to function properly and wherein the method of claim 7 could be performed using a materially different device, such as a generic pipette dispenser. 
Furthermore, no arguments were presented as to why claims 1-6, 8 and 11-17 should be rejoined. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al ( WO 2016182034), as cited on the IDS (with references taken from US PGPub 2018/0298324).
Regarding Claim 7, Takeda et al teaches a method for dispensing a single particle (wherein particles are dispensed one by one, see [0001] and wherein single particles are dispensed using a single particle dispenser 78 (illustrated in Figure 9), characterized in that the method comprises a step of sorting each one particle (see [0113], [0122] and [0129]) into a collection reservoir (referred to as collection reservoir 17) connected to a flow path (flow path 22, having port 13) and dispensing the one particle from the collection reservoir (17) to another container (such as reservoir 22, illustrated in Figure 2) (see [0122] and [0126]).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al (US PGPub 2009/0020555).
Regarding Claim 7, Noda et al teaches a method for dispensing a single particle (wherein biomolecules immobilized thereon, one by one, are introduced into the particle array container, see [0030]), characterized in that the method comprises a step of sorting each one particle (using three-way valve 8) (see [0067]-[0070] and Figure 1) into a collection reservoir (referred to as liquid collecting container 5) connected to a flow path (referred to as liquid transport pipe 31) and dispensing the one particle from the collection reservoir (5) to another container (through pump 6, which is connected liquid transport pipe 31, and dispenses the particle into a container in particle accommodating plate 20) (see [0078]-[0079], [0083] and Figure 6).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takeda et al (WO 2016182034, with citations from US 20180298324) teaches the use of water-in-oil emulsion droplets. 
However, Takeda et al and Noda et al (as described above) neither teaches nor fairly suggests that the water in oil droplet is disposed in a fluorocarbon oil, and that the fluorocarbon oil and a mineral oil are contained in the collection reservoir in advance, a target water in oil droplet is sorted based on a fluorescence signal, the water in oil droplet is taken up in the collection reservoir one by one, and the water in oil droplet is trapped at the dome-shaped interface between the fluorocarbon oil and mineral oil in the collection reservoir, and the water in oil droplet is sucked up from up above and dispensed into an external container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797